NO. 07-02-0135-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                   MAY 13, 2002
                          ______________________________

                             $14,700.00 IN U.S. CURRENCY

                                                         Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 15,802; HON. WILLIAM R. SHAVER, PRESIDING
                        _______________________________

Before BOYD, C.J, QUINN, and REAVIS, J.J.

       Aaron W. Frye (Frye) appeals from a judgment forfeiting $14,700.00 to the State of

Texas. Frye filed a notice of appeal on March 22, 2002. However, Frye did not pay the

$125 filling fee required from appellants pursuant to Texas Rule of Appellate Procedure

5. Nor did he (at the time he noticed his appeal) file an affidavit pursuant to Texas Rule

of Appellate Procedure 20.1 relieving him of his duty to do so. By letter from this Court

dated March 27, 2002 we informed Frye that “[f]ailure to pay the filing fee may result in

dismissal.” TEX . R. APP. P. 42.3(c); See Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App.--Amarillo 1998, pet. ref’d.).
      In apparent response to our March letter, the court received from Frye a document

entitled “Appeallant’s Request of Court to Excuse the Late Filing Of Waiver Application”

and the “Application for Waiver of Court Fees and Costs” wherein he represented that he

was an indigent. Yet, the application was not filed within the deadlines set by Texas Rule

of Appellate Procedure 20.1(c)(1) (establishing the deadline by which one must request

leave to proceed as a pauper) and 20.1(c)(3) (establishing the deadline by which one must

seek leave to extend the deadline contemplated under 20.1(c)(1)).             Nor was it

accompanied by any motion for leave to extend either of those deadlines. Thus, we

conclude that appellant’s request and application is ineffective to relieve him from his

obligation to pay the aforementioned filing fee.

       Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 42.3 (c).



                                                              Per Curiam




Do not publish.




                                            2